DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan, Zhao (CN 108475347 cited in the IDS).
	Regarding claim 1, Yan through-out the disclosure, discloses an output method for multiple neural networks (i.e., fig. 1), comprising; dividing an operator operation process for each of the neural networks or operator operation processes for part of the neural networks into multiple times of executions according to a preset ratio of output frame rates among the multiple neural networks (i.e., figs. 1 and 5-6, passage starting with “neural network output characteristic pattern …”, and executing the operator operation processes for the multiple neural networks sequentially by switching among the networks, such that the multiple neural networks output uniformly and satisfy the preset ratio of output frame rates (i.e., whole disclosure, figs. 1 and 5-6, disclosed configuration table and passage starting with “the processing mode of the plurality of neural networks …, two neural networks A and B are time-division multiplexed in an interleave manner …” ).
	Rega4rding claim 2, Yan discloses the output method of claim 1, wherein, when the multiple neural networks comprises a first neural network and a second neural network, the operator operation processes for the first neural network and/or the operator operation process for the second neural network are divided into multiple times of executions according to a preset ratio of output frame rates between the first neural network and the second neural network, and executing the operator operation processes of the multiple neural networks sequentially by switching among the networks (i.e., sequential processing of plurality of neural networks and time division multiplexing, disclosed through-out the disclosure, also passage cited in claim 1 above), comprises the following steps of; executing the operator operation process for the first neural network and completing operations for a first preset number of operators (i.e., whole disclosure, figs. 1-2 and 6, passage starting with “the processing mode of the plurality of neural networks …), Switching to execute the operator operation process for the second neural network and completing operations for a second preset number of operators (i.e., through-out disclosure, figs. 1 and 5-6, disclosed configuration table and passage starting with “the processing mode of the plurality of neural networks …, two neural networks A and B are time-division multiplexed in an interleave manner …” ), and executing the above two steps in a loop, such that the first neural network and the second neural network output uniformly (i.e., figs. 1 and 4-6 and related passage, also passage starting with “the processing mode of the plurality of neural networks can be called interleaving process … processing of two neural networks A and B, and repeating the steps, disclosed throughout the disclosure”.
	Regarding claim 3, Yan discloses the output method of claim 2, before the two steps, further comprising; analyzing the first neural network and the second neural network to obtain description information of each operator in the first neural network and the second neural network (i.e., configuration description table for all layers of the neural network disclosed though-out the disclosure), assigning an input and output memory to each operator respectively, and adding information about the input and output memory to the description information and loading pre-trained model data corresponding to each operator (i.e., configuration description table for all layers of the neural network may be stored in the memory, which includes configuration parameter for processing layers of the neural network, disclosed though-out the disclosure).
	Regarding claim 4, Yan discloses the output method of claim 3, wherein, the description information at least comprises an input data address and an output data address, and the two steps further comprise; sending the description information of the operator to an acceleration processing unit downstream, such that the acceleration processing unit executes the operator operation process according to the description information and the model data (i.e., the processing instructions of the layer send configuration description table address information and startup commands of the plurality of neural networks to the accelerator, figs. 2 and 7, accelerator 210, passage starting with “Optionally, in one embodiment of the present invention, the processor can provide the accelerator …” and passage starting with “Specifically, when processing a plurality of neural network, the processor may the configuration description table of the …”), wherein, during the execution of the operator operation process, output data stored in an output data address for an operator is to be taken as input data stored in an input data address for a next operator (i.e., fig. 2, memory 240 for storing output, and related description, and passage starting with “ Optionally, in an embodiment of the present invention, the configuration parameter may include an input data address in the memory, the output data address in the memory, and processing instructions …”.
	Regarding claim 5, Yan discloses the output method of claim 1, wherein, the neural network is an image processing neural network configured to implement autonomous driving (i.e., figs. 2-6, passage starting with “sensor system 330 and also image processing system 340 disclosed throughout the disclosure”).
	Regarding claims 6 and 11, the limitations claimed are substantially similar to claim 1 and has been addressed in claim 1 above, as for the additional limitation, one or more processor and storage apparatus (i.e., please refer to figs. 2-6).
	Regarding claims 7-10 and 12-15, the limitations claimed are substantially similar to claims 2-5 and has been addressed in the above claims 2-5.
Conclusion
5.	The prior art made of record and not relied upon at this time, is considered pertinent to applicant's disclosure.
	Nakano et al. (US 2018/0350069)
	Nakai (US 2021/0232923)
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482